DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 and 02/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “A non-transitory computer readable medium having stored thereon a writing program operable in an electronic control unit including: a writable 
Claims 2-4 depend form claim 1 and do not cure the deficiencies of claim 1.  Therefore claims 2-4 are also unclear.
Claim 5  additionally states “a second communication buffer preassigned for communication with external devices, except for the writing tool” which would mean the buffer is not assigned to the writing tool but then claims “the second communication buffer is used to communicate with the writing tool” which would mean it is assigned to the writing tool.  Therefore the language “the second communication buffer is used to communicate with the writing tool” contradicts “a second communication buffer preassigned for communication with external devices, except for the writing tool”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6249848 (Terada et al.) in view of US 2014/0005808 (Nishiyama et al.).
With respect to claim 1
Terada teaches: A non-transitory computer readable medium having stored thereon a writing program operable in an electronic control unit including (see at least Abstract; Also see 112 above): 
a writable nonvolatile memory (see at least Fig 1 and 12; #20 and 20a; and col. 3 lines 55-60; 
a volatile memory (see at least Fig 1 and 12; #22; and col. 3 lines 55-60; The RAM as taught by Terada would be volatile memory because it is temporarily storing computational results of the CPU 18, and this type of ram would be volatile.  The Examiner notes that RAM is well understood in the art to be volatile memory.); and 
a buffer preassigned for communication with a writing tool (see at least Fig 13; S1590; and col. 19 lines 35-56; Discussing that information is transferred from the writing tool to a predetermined region of the RAM.), the writing program being received from the writing tool (see at least Fig 6; S920; and col. 4 lines 15-26, and col. 11 lines 56-65), being expanded in the volatile memory (see at least Fig 6; S920; and col. 8 lines 30-45 and col. 9 lines 8-16), and being executed (see at least Fig 6; S920; and col. 8 lines 30-45 and col. 9 lines 8-16), when executed by the electronic control unit (see at least Fig 1 and 3-11; #2; and col. 8 lines 30-45 and col. 9 lines 8-16), the writing program causing the electronic control unit to perform processes (see at least Fig 1 and 3-11; #2; and col. 8 lines 30-45 and col. 9 lines 8-16) comprising: 
changing a communication environment such that at least one of the multiple communication buffers is used to communicate with the writing tool (see at least Fig 13; S1590; and col. 19 lines 35-56; See below regarding multiple buffers.); and 
receiving an application program for a vehicle (see at least Fig 4 and 6; S930; and col. 12 lines 40-50) and writing the received program to the nonvolatile memory under the changed communication environment (see at least Fig 4, 6, 12, 13, and 16; S930 and S1530; and col. 12 lines 40-50 and col. 22 lines 45-67; Discussing that the rewrite program updates the vehicle ECU with a program based on the baud rate and buffer size.).
Since Terada is focused on the communication between the writing tool and the ECU the reference does not go into detail about communicating with other devices and therefore does not specifically teach:
multiple communication buffers preassigned for communication with different external devices.
However Nishiyama teaches:
multiple communication buffers preassigned for communication with different external devices (see at least Fig 2; Discussing the use of 2 communications buffers for separate communication with 2 separate external devices.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Terada by having a multiple communication buffers preassigned for communication with different external devices, as taught by Nishiyama because doing so would allow the system to communicate over different buses/networks.  Thus allowing the system to use different (network protocols) which may be better suited for different systems (see Nishiyama ¶0005-06). 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 6249848 (Terada et al.) and US 2014/0005808 (Nishiyama et al.) as applied to claim 1 above, and further in view of US 2007/0261050 (Nakano et al.).
With respect to claim 2 
Terada teaches:
wherein the process of changing the communication environment comprises changing a communication speed for communication with the writing tool (see at least Fig 10 and 12; S1160-1190 and S1510-1530; and col. 17 lines 30-50 and col. 19 lines 5-27; Discussing changing he communication speed.).
The combination of Terada and Nishiyama does not specifically teach:
the communication environment comprises an encryption scheme.
However the use of encryption when communicating important information is old and well known.  Specifically Nakano teaches:
the communication environment comprises an encryption scheme (see at least Fig 2 and 3; #401; ¶0140 and ¶0145; Discussing that the update program is encrypted.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Terada and Nishiyama by having the communication environment include an encryption scheme as taught by Nakano, because doing so would ensure the proper control program is transferred without unwanted interference.  Thus making the system more secure.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 6249848 (Terada et al.) and US 2014/0005808 (Nishiyama et al.) as applied to claim 1 above, and further in view of US 6405279 (Kondo et al.).  
With respect to claim 3
Terada teaches:
wherein the process of receiving the application program for the vehicle and writing the received program to the nonvolatile memory comprises (see at least Fig 4, 6, 12, 13, and 16; S930 and S1530; and col. 12 lines 40-50 and col. 22 lines 45-67), receiving divided data obtained by dividing the application program for the vehicle into a predetermined size
The combination of Terada and Nishiyama does not specifically teach:
alternately using two buffer areas allocated in the volatile memory and, in parallel with the receiving of the divided data, writing divided data, received in advance, to the nonvolatile memory using a buffer area, which is not used in the receiving of the divided data.
However having one buffer transferring data and another buffer receiving data is an old and well known way to improve transfer speeds.  Specifically Kondo teaches:
alternately using two buffer areas allocated in the volatile memory (see at least Fig 7; Buffer A and Buffer B; and col. 6 lines 25-40; Discussing the use of 2 buffers that work in parallel.) and, in parallel with the receiving of the divided data, writing divided data, received in advance, to the nonvolatile memory using a buffer area, which is not used in the receiving of the divided data (see at least Fig 7; Buffer A and Buffer B; and col. 6 lines 25-40; Discussing using Buffer A for receiving while Buffer B is writing and Buffer B for receiving while Buffer A.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Terada and Nishiyama by alternately using two buffer areas allocated in the volatile memory and, in parallel with the receiving of the divided data, writing divided data, received in advance, to the nonvolatile memory using a buffer area, which is not used in the receiving of the divided data as taught by Kondo, because doing so . 
Claims 4 and 5  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 6249848 (Terada et al.) and US 2014/0005808 (Nishiyama et al.) as applied to claim 1 above, and further in view of US 2005/0223135 (Kotani)
With respect to claim 4
Terada teaches:
wherein the process of changing the communication environment comprises changing the communication environment when communicating with the writing tool (see at least Fig 13; S1590; and col. 19 lines 35-56).
Terada does not specifically teach:
changing the communication environment such that, when communicating with the external device, a communication buffer preassigned for communication with the external device is used, whereas when communicating with the writing tool, both a communication buffer preassigned for communication with the writing tool and the communication buffer preassigned for communication with the external device are used.
However Nishiyama teaches:
when communicating with the external device, a communication buffer preassigned for communication with the external device is used (see at least Fig 2; #126 and #146; and ¶0082-87), 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Terada by having the system use a communication buffer preassigned for communication with the external device is used when communicating with the external device, as taught by Nishiyama because doing so would allow the system to communicate over different buses/networks.  Thus allowing the system to use different (network protocols) which may be better suited for different systems (see Nishiyama ¶0005-06).
The combination of Terada and Nishiyama do not teach changing the use of the buffers and therefore does not specifically teach:
changing the communication environment such that when communicating with a device, both a communication buffer preassigned for communication with the device and the communication buffer preassigned for communication with the external device are used.
However when communicating with an external device it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use available buffer space.  Specifically Kotani teaches:  
changing the communication environment such that when communicating with a device, both a communication buffer preassigned for communication with the device (see at least Fig 1; Discussing using a first data buffer.)  and the communication buffer preassigned for communication with the external device (see at least Fig 1; #17; and ¶0039; Discussing using a first data buffer.) are used (see at least Fig 1-3; #16, #17, S204; and ¶0041-44; Discussing using both buffers for data transfer depending on the kind of transfer requested.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Terada and Nishiyama by changing the communication environment such that when communicating with a device, both a communication buffer preassigned for communication with the device and the communication buffer preassigned for communication with the external device are used as taught by Kotani because doing so would allow for faster data transfers (see Nishiyama ¶0047).  Thus reducing the time the system needs to update.  
With respect to claim 5
Terada teaches: A non-transitory computer readable medium having stored thereon a writing program operable in an electronic control unit including (see at least Abstract; Also see 112 above): 
a writable nonvolatile memory (see at least Fig 1 and 12; #20 and 20a; and col. 3 lines 55-60; 
a volatile memory (see at least Fig 1 and 12; #22; and col. 3 lines 55-60; The RAM as taught by Terada would be volatile memory because it is temporarily storing computational results of the CPU 18, and this type of ram would be volatile.  The Examiner notes that RAM is well understood in the art to be volatile memory.); and 
a first communication buffer preassigned for communication with a writing tool (see at least Fig 13; S1590; and col. 19 lines 35-56; Discussing that information is transferred from the writing tool to a predetermined region of the RAM.), the writing program being received from the writing tool (see at least Fig 6; S920; and col. 4 lines 15-26, and col. 11 lines 56-65), being expanded in the volatile memory (see at least Fig 6; S920; and col. 8 lines 30-45 and col. 9 lines 8-16), and being executed (see at least Fig 6; S920; and col. 8 lines 30-45 and col. 9 lines 8-16), when executed by the electronic control unit (see at least Fig 1 and 3-11; #2; and col. 8 lines 30-45 and col. 9 lines 8-16), the writing program causing the electronic control unit to perform processes (see at least Fig 1 and 3-11; #2; and col. 8 lines 30-45 and col. 9 lines 8-16) comprising: 
changing a communication environment such that at least a buffer is used to communicate with the writing tool (see at least Fig 13; S1590; and col. 19 lines 35-56; See below regarding multiple buffers.); and 
receiving an application program for a vehicle (see at least Fig 4 and 6; S930; and col. 12 lines 40-50) and writing the received program to the nonvolatile memory under the changed communication environment (see at least Fig 4, 6, 12, Discussing that the rewrite program updates the vehicle ECU with a program based on the baud rate and buffer size.).
Since Terada is focused on the communication between the writing tool and the ECU the reference does not go into detail about communicating with other devices and therefore does not specifically teach:
a second communication buffer preassigned for communication with external devices, except for the first device;
changing a communication environment such that at least a part of the second communication buffer is used to communicate with the first device.
However Nishiyama teaches:
a second communication buffer preassigned for communication with external devices, except for the writing tool (see at least Fig 2; #126 and #146; and ¶0082-87; Discussing the use of 2 communications buffers for separate communication with 2 separate external devices.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Terada by having a multiple communication buffers preassigned for communication with different external devices, as taught by Nishiyama because doing so would allow the system to communicate over different buses/networks.  Thus allowing the system 
The combination of Terada and Nishiyama do not teach changing the use of the buffers and therefore does not specifically teach:
changing the communication environment such that when communicating with a device, both a communication buffer preassigned for communication with the device and the communication buffer preassigned for communication with the external device are used.
However when communicating with an external device it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use available buffer space.  Specifically Kotani teaches:
changing the communication environment such that when communicating with a device, both a communication buffer preassigned for communication with the device and the communication buffer preassigned for communication with the external device are used (see at least Fig 1-3; #16, #17, S204; and ¶0041-44; Discussing using both buffers for data transfer depending on the kind of transfer requested.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Terada and Nishiyama by changing the communication environment such that when communicating with a device, both a communication buffer preassigned for communication with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665